Title: To Benjamin Franklin from the Comte de Sarsfield, 14 [April] 1778
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin


  Rue pot de fer Le mardi 14 [April, 1778] au soir
Vous vous etes mepris, Monsieur, en me donnant ce matin une resolution du Congrés pour une autre. J’ay l’honneur de vous la renvoyer et vous l’auriez meme recue des cet apres midy sans que J’ay voulu que ma lettre vous trouvât chez vous.
Si vous voulez bien m’envoyer celle que vous me destiniez, ou le congrés a pris des resolutions sur les bruits qui couroient d’un accomodement avec la metropole, je vous en serai infiniment obligé.
Si monsieur Adams veut m’envoyer la lettre qu’il a pour M. Le marquis de Castries, je la lui remettrai sur le champ. Vous connoissez Monsieur les sentiments avec lesquels J’ay l’honneur d’etre Votre tres humble et tres obeissant serviteur.
Sarsfield
Personne n’a vu le papier que J’ay l’honneur de vous renvoyer.M. Franklin a Passy
